EXHIBIT32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Luc C. Duchesne, the Chief Executive Officer of NSU Resources Inc hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to their knowledge, the report on Form 10-Q of NSU Resources Inc, for the quarterly period ended September 30, 2013, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and that the information contained in the report on Form 10-Q fairly presents in all material respects the financial condition and results of operations of NSU Resources Inc. Date: May 12, 2014 By: /s/ Luc C. Duchesne Luc C. Duchesne Chief Executive Officer (Principal Executive Officer and Principal Accounting Officer)
